—Judgment, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 3, 1997, which, after a nonjury trial, inter alia, awarded plaintiff the principal sum of $33,600, unanimously affirmed, with costs-.
The determination of the trial court, which found that plaintiff had procured a ready, willing and able purchaser who had agreed to the seller’s time of the essence clause, and that plaintiff was therefore entitled to her commission, was based largely on credibility findings, that have support in the record, and should not be disturbed (Cushman & Wakefield v 214 E. 49th St. Corp., 218 AD2d 464, 467-468, Iv denied 88 NY2d 816). Plaintiff’s evidence of her prospective purchaser’s line of credit at Chemical Bank was uncontroverted (see, Fogel v Rob Realty, 204 AD2d 135). Contrary to defendants’ contention, consummation of a sale was not a condition precedent to plaintiffs entitlement to a commission, and we therefore need not determine whether defendants frustrated plaintiffs performance (see, Curtis Props. Corp. v Greif Cos., 212 AD2d 259, 264).
We have considered defendants’ other contentions and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.